Filed 4/19/16 P. v. Dozier CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT



THE PEOPLE,                                                          B261764

                         Plaintiff and Respondent,                   (Los Angeles County
                                                                      Super. Ct. No. MA060205)
                   v.

DAMEN M. DOZIER,

                         Defendant and Appellant.



         APPEAL from the judgment of the Superior Court of Los Angeles County.
Eric P. Harmon and J. Charles A. Chung, Judges. Affirmed.

         Gordon B. Scott, under appointment by the Court of Appeal, for Defendant and
Appellant.


         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney
General, Lance E. Winters, Assistant Attorney General, Steven D. Matthews and Paul M.
Roadarmel, Jr., Deputy Attorneys General, for Plaintiff and Respondent.
                                                 **********
       Defendant and appellant Damen M. Dozier appeals from his conviction of four
felony counts: felon in possession of a shotgun (Pen. Code, § 29800, subd. (a)(1)); felon
in possession of a handgun (ibid.); felon in possession of ammunition (§ 30305,
subd. (a)(1)); and felon in possession of a short-barreled shotgun (§ 33215). In a
bifurcated proceeding, the jury also found true the allegation that defendant had suffered
a prior prison term within the meaning of section 667.5, subdivision (b). Defendant was
sentenced to an aggregate state prison term of three years eight months, and was awarded
1,092 days of custody credits.
       On appeal, defendant raises only one issue. Defendant asks this court to review
the sealed proceedings related to his pretrial motion brought pursuant to Pitchess v.
Superior Court (1974) 11 Cal. 3d 531 to determine whether any discoverable materials
were wrongfully withheld. Respondent does not object.
       During pretrial proceedings, defendant moved to discover complaints against two
deputy sheriffs involved in his arrest and the search of his home, Deputies Christopher
Dimmitt and Lohnnie Day. Defendant contested the search of his home in which the
contraband was discovered, denying he gave consent to search or made any statement to
the police about being in a gang or selling marijuana. Defendant also asserted he did not
recall signing the consent to search form and if he did sign it, the nature of the form must
have been misrepresented to him. Defendant’s motion suggests the deputy responsible
for formally arresting him, advising him of his rights and presenting the consent form to
search was Deputy Dimmitt.
       The court granted the motion in part, ordering an in camera hearing of all relevant
complaints related to alleged acts of dishonesty by Deputy Dimmitt. The in camera
hearing held on October 3, 2013, was transcribed by a court reporter and the record
sealed. At the hearing, the custodian of records was placed under oath and testified there
were five complaints against Deputy Dimmitt. The court described each complaint on
the record and found one was discoverable. The court ordered the disclosure of that
complaint related to Deputy Dimmitt.



                                             2
       We have reviewed the sealed transcript of the in camera proceeding and are
satisfied the court did not abuse its discretion in ruling on defendant’s motion. (People v.
Mooc (2001) 26 Cal. 4th 1216, 1228-1230.)
                                     DISPOSITION
       The judgment of conviction is affirmed.


                                                        GRIMES, J.
       WE CONCUR:
                     RUBIN, Acting P. J.




                     FLIER, J.




                                             3